DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks in AFCP 2.0, filed 11/4/21 with respect to the rejection(s) of claim(s) 1-4 under the Final have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the references below.
Specifically, the remarks were persuasive with respect to the dangling bond having a higher ratio of unbound hands than bound, which reflects the lower impurity content.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irifune, Tetsuo et al.  “Formation of pure polycrystalline diamond by direct conversion of graphite at high pressure and high temperature” and in view of over Ikeda (US Pub.: 2014/0170055) and in view of Mukhopadhyay (US Pub.: 2015/0209745) and in view of Sung (US Pub.: 2006/0032431).
	Irifune describes a polycrystalline diamond (abstract) made using very high temperature and pressure conditions (HTHP) (abstract, 12-25GPa and 1800-2500 degrees C).  The polycrystal is composed of minute crystals that have a size of 10-20nm (abstract).  Irifune explains that the 
As to the dangling bond, the specification of this application describes their diamond material made by the same parameters.  For example, in para. 86 of the PG Pub of this application, the process involves pressurizing the carbon-based material at 15 GPa and heating it from 1500-2400 degrees C (para. 86).
Therefore, with regard to the dangling bond, the same process used the same way would produce the same characteristics.
As to the bound hands of the dangling bond feature, this feature is met, according to the specification and the remarks filed on 11/4/21, by reducing the level of impurities in the diamond, which can be achieved by using a vacuum when forming the diamond.  Irifune does not specifically teach this feature.
Ikeda describes a polycrystalline diamond product (abstract) made by employing a graphite source and subjecting the material to a pressure of 16GPa and a temperature of 2200 degrees C (see example 2, para. 84) without a binder (see process of making in examples, this is known as a “single-crystal” or a “binderless” approach). 
As to the particle size, Ikeda states that the crystal grain size can range from 10 to 100nm (para. 64), but does not describe the average size to be less than 30nm.
As to the impurity feature, Ikeda explains that the higher purity diamonds have an improved hardness (para. 14, 16, 27), which is a desirable feature for diamonds (para. 14, 16, 27).    The method of making the diamond in Ikeda is performed by converting a graphite material using high temperature and high pressure conditions without adding a sintering aid or a catalyst (para. 31).  The total impurities in the diamond are about 0.01 mass % or less (abstract).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a vacuuming-means during formation of the polycrystalline diamond using high temperature and high pressure, as taught by Ikeda in order to reduce the impurities so that they reach a maximum of 0.01 mass % for use in the Irifune reference because Ikeda explains that reduction of impurities in this way leads to stronger diamond products.
	As to the aspect ratio,  Mukhopadhyay describes a polycrystalline diamond material (abstract) made by a high temperature and high pressure process (para. 58).  The reference explains that the formed polycrystalline diamond may be shaped based on the mold of the contact surface (para. 97).  Therefore, although Mukhopadhyay does not specifically state what the shape of the diamond material is, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the shape of the polycrystalline diamond made by HTHP conditions, can have any shape based on the mold of the HTHP apparatus used to form the diamond.
	As to the specific aspect ratio, Sung describes a device used to make diamond crystals (abstract) using high pressure (title) and heat (abstract).  Sung explains that the device can be made into a variety of shapes, such as frustopyramidal, piston and the like (para. 105, 44, 91).  Sung explains that the device can use various different types of shapes (para. 44).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ any shape known in the field in the diamond-making device, as taught by Sung for use in the diamond making process of Irifune and Ikeda because Mukhopadhyay explains that the shape of the mold will shape the diamond.
	It would have been obvious to one having ordinary skill in the art to have determined the optimum shape and size of the diamond, which would include a specific aspect ratio of the diamond through routine experimentation in the absence of a showing of criticality.  In re Aller, USPQ 233 (CCPA 1955).

	As to Claims 2 and 3, Irifune teaches that the original material is processed with a crystalline graphite rod that has 99.9995% purity (see experimental section 2, para. 1). Therefore, although Irifune does not specifically state the degree of nitrogen, hydrogen and oxygen impurities, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same process of making the same diamond material used with a graphite of high purity would produce the same general degrees of purity.
	Nonetheless, Ikeda describes formation of the diamond under HT/HP under vacuum (see above) and that the impurity levels are at or below 0.1% (see above).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a vacuuming-means during formation of the polycrystalline diamond using high temperature and high pressure, as taught by Ikeda in order to reduce the impurities so that they reach a maximum of 0.01 mass % for use in the Irifune reference because Ikeda explains that reduction of impurities in this way leads to stronger diamond products.

	As to Claim 4, Irifune and Ikeda teach a method of making a nano-diamond in the same way as the claimed product and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same process used would make the same product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

November 22, 2021